Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jabbari et al (US 8,213,424, hereinafter Jabbari) and in view of Ando et al (US 2005/0262264, hereinafter Ando).

Regarding claim 1, Jabbari discloses a cell site gateway (network node at cell site, claim 21 or connecting device, claim 18) comprising: a first interface configured to communicate with a cellular base station (first interface connected to base station, claim 18); a second interface configured to communicate with a network gateway (second interface connected to the network, claim 18);  and the forwarding layer (forwarding layer, claim 18) configured to: remove the first label from first packets received from the network gateway via the second interface (remove label from some packets, claim 18, in one case removing (“first”) label from packets received from another switching node, claim 21); attach the second label to second packets received from the cellular base station (attach label to some packets, claim 18, in one case add (“second”) label, claim 21); and transmit the second packets to the network gateway via the second interface (forwarding packets using second interface to switching nodes, claim 18);						but does not fully disclose a third interface configured to receive, from a control server, control information for a forwarding layer and comprising a first label and a second label.  Ando discloses a MPLS label server can distribute label information to all routers/gateways in the network, Para [0039], where in view of the combination the connecting device/gateway at the cell site can receive label information for forwarding packets from a server.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Ando in order to provide a MPLS network for improving operator management and preventing packet loss.  
Regarding claims 2 and 9, Jabbari discloses the cell site gateway of claim 1/8, wherein the forwarding layer is further configured to swap at least one third label on a third plurality of packets (attaching and removing (i.e. swapping) labels from packets, abstract).
Regarding claim 3, Jabbari discloses the cell site gateway of claim 1, wherein the cell site gateway comprises of a path computation engine (processor, claim 45, Applicant can be their own lexicographer).
Regarding claim 4, Jabbari discloses the cell site gateway of claim 1, but not wherein the cell site gateway is configured to exchange the control information employing Resource Reservation Protocol - Traffic Engineering (RSVP-TE) via the third interface.  Ando discloses the MPLS signaling uses RSVP-TE protocol, Para [0115].
Regarding claim 5, Jabbari discloses the cell site gateway of claim 1, but not wherein the cell site gateway is configured to exchange the control information employing Multi-Protocol Label Switching - Transport Profile (MPLS-TP).  Ando discloses the MPLS signaling uses different protocols such as RSVP-TE or CR-LDP, Para [0115], where MPLS-TP is a known protocol to one of ordinary skill in the art.
Regarding claim 6, Jabbari discloses the cell site gateway of claim 1, but not wherein the cell site gateway is configured to exchange the control information employing a label distribution mechanism via the third interface.  Ando discloses MPLS label server that performs distribution of label information for all routers, Para [0039].
Regarding claim 7, Jabbari discloses the cell site gateway of claim 1, wherein the cell site gateway is configured to route functionality supporting a link state routing protocol (link state routing protocols, C: 4 R: 8).
Regarding claim 8, Jabbari discloses a cell site gateway (network node at cell site, claim 21 or connecting device, claim 18) comprising: a first interface connected to a first cellular base station first interface connected to base station, claim 18), wherein the first cellular base station is configured to: communicate with a second cellular base station through the cell site gateway (node 131 connects to both base stations 151 and 153, Fig. 1); and communicate with a network gateway through the cell site gateway; a second interface configured to: communicate with the network gateway; and communicate with the second cellular base station through a second cell site gateway (second interface connected to the network, claim 18, in this case communicate to second BS via other node 136); and the forwarding layer (forwarding layer, claim 18) configured to: remove the first label from first packets received from the network gateway via the second interface (remove label from some packets, claim 18, in one case removing (“first”) label from packets received from another switching node, claim 21); attach the second label to second packets received from the first cellular base station (attach label to some packets, claim 18, in one case add (“second”) label, claim 21); and transmit the second packets to the network gateway via the second interface (forwarding packets using second interface to switching nodes, claim 18);		but does not fully disclose a third interface configured to receive, from a control server, control information for a forwarding layer and comprising a first label and a second label.  Ando discloses a MPLS label server can distribute label information to all routers/gateways in the network, Para [0039], where in view of the combination the connecting device/gateway at the cell site can receive label information for forwarding packets from a server.  
Regarding claim 10, Jabbari discloses the cell site gateway of claim 8, but not explicitly wherein the network gateway is connected to a cellular network gateway (cellular network gateway well known in the art, obvious to one with ordinary skill a “network” gateway can be connected a “cellular” gateway).
Regarding claim 11, Jabbari discloses the cell site gateway of claim 8, wherein the second packets are transmitted to the network gateway via at least one intermediate network node (intermediate switching path nodes, Fig. 1).
Regarding claim 12, Jabbari discloses the cell site gateway of claim 8, but not wherein the first label and the second label comprise: a label value; a class of service; and bottom of label stack flag.  Ando the label includes label value, experimental field used for class of service and stack end bit, Fig. 4.
Regarding claim 13, Jabbari discloses the cell site gateway of claim 8, but not explicitly wherein the network gateway is a Long Term Evolution (LTE) Serving Gateway (LTE serving gateway is well known in the art, obvious to one with ordinary skill the gateway could be a serving gateway).
Regarding claim 14, Jabbari discloses the cell site gateway of claim 8, but not explicitly wherein the network gateway is connected to a Long Term Evolution (LTE) Serving Gateway (LTE serving gateway is well known in the art, obvious to one with ordinary skill the gateway could be connected a serving gateway).
Regarding claim 15, Jabbari discloses the cell site gateway of claim 8, wherein the first cellular base station is further configured to forward at least one of the first packets received from the cell site gateway to the second cellular base station during a handover procedure (transferring traffic from the old switch path (first base station) to the new switch path (new base station), C: 5 R: 64-66, during handoff).
Regarding claim 16, Jabbari discloses the cell site gateway of claim 8, wherein the first cellular base station is further configured to forward at least one of the first packets received from the cell site gateway to the second cell site gateway during a handover procedure (transferring traffic from the old switch path (first base station) to the new switch path (new base station), C: 5 R: 64-66, during handoff).
Regarding claim 17, Jabbari discloses a cell site gateway (network node at cell site, claim 21 or connecting device, claim 18) comprising: a first interface configured to communicate with a cellular base station (first interface connected to base station, claim 18); a second interface configured to communicate with a network gateway (second interface connected to the network, claim 18); and the forwarding layer (forwarding layer, claim 18)  configured to: transmit, to the cellular base station via the first interface, first packets based on the first packets matching the first match field (forwarding packets using first interface to base station, claim 18, labels for directing packets); and transmit, to the network gateway via the second interface, second packets based on the second packets matching the second match field (forwarding packets using second interface to switching nodes, claim 18, labels for directing packets);						but does not disclose a third interface configured to receive, from a control server, control information to program a forwarding layer the control information employed to program at least: a first flow entry comprising a first match field; and a second flow entry comprising a second match field.  Ando discloses a MPLS label server can distribute label information to all routers/gateways in the network, Para [0039], where in view of the combination the connecting device/gateway at the cell site can receive label information for forwarding packets from a server.  Jabbari discloses first and second labels, claim 21.  
Regarding claim 18, Jabbari discloses the cell site gateway of claim 17, but not wherein the control server is an off-line management server (Applicant is entitled to be their own lexicographer, obvious the server can be an “off-line management” server).
Regarding claim 19, Jabbari discloses the cell site gateway of claim 17, but not wherein the control server is an off-line network controller (Applicant is entitled to be their own lexicographer, obvious the server can be an “off-line network” server).
Regarding claim 20, Jabbari discloses the cell site gateway of claim 17, but not wherein the control server is configured to exchange information with the cell site gateway employing the following: a signaling mechanism for hardware programming; a signaling mechanism for forwarding tables; and a signaling mechanism for device management and monitoring.  Ando discloses the MPLS server performs unitary management and distribution of label information, Para [0039] using MPLS signaling protocol, Para [0115].

Response to Arguments
Applicant's arguments filed 5/4/2021 have been fully considered but they are not persuasive.  Applicant argues Jabbari does not disclose a third interface nor a control server that provides control information for the first and second label, which was admitted in the office action.  Applicant argues Ando discloses a MPLS server that distributes labels to routers but the routers in Ando are not located at a cell site in the access network and are not analogous to a cell site gateway and are at best analogous to the network gateway of the present application.  							In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant is arguing the Ando reference does not disclose the router is at a cell site (i.e. cell site gateway) which is a feature disclosed by the primary reference Jabbari.  The Applicant for some reason states the router in Ando could be seen as a different “network gateway” from the current application but not the claimed “cell site gateway”.  The connecting node that is at the cell site, from Jabbari is seen as the cell site gateway, the gateway can also be considered a router.  Other relevant prior art US 2010/0248713 even refers to it as a cell site router, Fig. 1.  Ando discloses the MPLS server performs unitary management and distribution of label information to all routers within each of the networks, Para [0039], without mentioning “only routers in the backbone network” as stated by the Applicant.      										Applicant continues argument, stating the combination would arguably suggest an interface at the network gateway to the MPLS server but not an interface between the cell site gateway and the MPLS server.	In response, the Applicant has no rationale for this argument, that the MPLS server in Ando would have an interface and connection to the network gateway but not the cell site gateway.  The connecting node in Jabbari (seen as the cell site gateway in the claim) is able to add and remove labels to packets and the MPLS server, in Ando, distributes all label information to routers.  In view of the combination, the MPLS server would distribute label information to the connecting node because it is adding and removing labels to packets and would need relevant label information.  				Applicant argues Ando teaches away from implementing MPLS in the access network.  Applicant argues Ando reduces the number of LSPs in the backbone network and extending access network nodes to the MPLS network would further increase the required number of LSPs, which is the issue identified in Ando.  Applicant argues the MPLS network is not extended to the access network and LSPs always end at the routers (that are not in the access network).  Applicant argues extending MPLS to the access network nodes would contradict the teachings of Ando.								In response, Ando does not teach away from having a cell site gateway performing label adding and removing operations from packets in the access network.  For starters the primary reference, Jabbari, .    						


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461